Citation Nr: 1727702	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-34 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for service connected allergic rhinitis, claimed as a sinus condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2003 to May 2003, from December 2003 to February 2005, and from May 2005 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that granted service connection for allergic rhinitis and assigned the initial noncompensable rating.


FINDINGS OF FACT

At no time during the appeal has the Veteran's allergic rhinitis been manifested by complete obstruction on one side or greater than 50 percent obstruction on both sides; or nasal polyps.


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), Francisco v. Brown, 7 Vet. App. 55 (1994).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

Diagnostic Code 6522 provides that a 10 percent rating is warranted for allergic or vasomotor rhinitis, without polyps, but greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of one side.  A maximum rating of 30 percent is assignable for allergic or vasomotor rhinitis with polyps.  

Treatment records from July 2006 indicate that the Veteran complained of sinus pain, including nasal congestin and headaches in the morning occasionally accompanied by epistaxis.  On observation, nasal discharge was seen.  However, there were no nasal cavity abnormalities and the nasal septum was normal.  He was diagnosed with allergic rhinitis and Flonase was prescribed.   The reviewing Physician's Assistant indicated that the Veteran has had sinusitis/sinus problems since returning from deployment but was currently doing better on inhaled corticosteroid.    

On the Veteran's November 2007 report of medical history, the Veteran noted a history of sinusitis and that he was prescribed Flonase.   

During a VA general medical examination in June 2009, the Veteran reported a history of nasal congestion since 2006 and said he was diagnosed with allergic rhinitis and given fluticasone inhaler with some improvement of symptoms.  He switched to Nasonex and had a good response but continued with running nose, nasal congestion, and headache.  He reported progressive worsening of symptoms since onset with fair response to current treatment.  On examination, his nasal vestibule was abnormal with a hyperemic mucosa and boggy turbinates.  His septum was described as normal.  There was no obstruction or polyps noted but the examiner indicated that the Veteran's frontal and maxillary sinuses were tender.  Chronic sinusitis and allergic rhinitis were diagnosed.

In July 2009, the Veteran reported to his primary care in part for evaluation of chronic allergic rhinitis.  He reported nasal stuffiness and itching episodes in addition to watery discharge from his nose.  On examination, his nasal mucosa was erythematous and edematous with mild tenderness upon palpation in the maxillary areas.  No discharges were observed.  Views of the sinuses did not show any obvious sinus disease.  The assessment was acute sinusitis.  

A January 2010 statement from K.S., the Veteran's fiancé, notes that the Veteran's allergies caused him to sneeze all the time and that his nose bleeds.

Imaging results from April 2010 indicate that "no acute sinus disease [was] identified" despite the Veteran's complaints of watery discharge from his nose.  Examination showed well aereated paranasal sinuses with no air-fluid levels seen.  The assessment was allergic rhinitis.

During a VA examination in March 2010, the Veteran reported nasal stuffiness, itchy nose, watery discharge, and occasional bloody discharge since 2004.  The examiner noted that while there was watery discharge, there was no purulent discharge.  No nasal polyps were present but the Veteran had slight congested nasal turbinates.  There was no septal deviation, tissue loss, scarring, or deformity of the nose indicated.  The examiner noted the April 2010 sinus x-ray that was normal.  The examiner diagnosed mild allergic rhinitis.  

During a VA examination in August 2011, the examiner noted that the Veteran has a history of allergic rhinitis since 2006 and that he was using Flunisolide nasal inhaler twice a day and Chlor-Trimeton every 8 hours as needed.  The Veteran reported nasal congestion, difficulty breathing, and headache.  He was treated with an antibiotic for sinusitis twice in one year.  The Veteran indicated that his symptoms were progressively worsening.  His rhinitis symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  He reported difficulty breathing.  On examination, there was no nasal obstruction or nasal polyps.  There was no sign of septal deviation, tissue loss, or scarring of the nose.  

In his December 2012 VA Form 9 Substantive Appeal, the Veteran reported a lot of problems with [his] allergic rhinitis.  The Veteran indicated that he had a lot of pressure in his face, fever, sore throat, and a cough that he related to his allergic rhinitis.  Additionally, he stated that his nose became blocked and he suffered headaches and nasal discharge.    

Treatment records dated in July 2013 indicate that the Veteran complained of headaches.  On examination, his nose was noted to be normal.

The Veteran submitted a September 2015 statement from K.S. who indicated that the Veteran's sinus problems result in headaches, lost sense of smell, and lost sense of taste.  She also noted that he has pain and purulent discharge related to his sinusitis and allergies.  

During a September 2015 VA examination, the examiner indicated that the Veteran's rhinitis did not cause greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on either side.  Additionally, there was no evidence of nasal polyps.  Permanent hypertrophy of the nasal turbinates was noted.

The evidence indicates that the Veteran has difficulty breathing through his nose and that he experiences watery discharge.  However, he does not have total obstruction of either side or more than 50 percent obstruction on both sides to warrant a 10 percent rating.  The record has also consistently shown that nasal polyps are not present.  Therefore, the criteria for a 30 percent rating are not shown.

The Board has also considered the other rating criteria for diseases of the nose.  However, there is no evidence that the Veteran has had a deviated nasal septum, loss of part of or scars of the nose, or bacterial or granulomatous rhinitis at any time during the appeal period.  The Veteran is separately service-connected for sinusitis, which has been rated as 50 percent disabling (the maximum scheduler rating for that disability).  As such, an increased rating for the Veteran's service-connected allergic rhinitis is not warranted under any other diagnostic code.  38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 6510-14, 6523-24 (2016).

Accordingly, a preponderance of the evidence is against the Veteran's claim for a higher initial rating for allergic rhinitis.  Since the evidence is not in equipoise, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The claim is denied.


ORDER

An initial compensable rating for allergic rhinitis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


